488 F.2d 536
Maurice A. RAPOPORT, Petitioner-Appellant,v.E. Wilson PURDY, Respondent-Appellee.
No. 73-2892 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 11, 1973.

Maurice A. Rapoport, pro se.
Robert L. Shevin, Atty. Gen. of Fla., Tallahassee, Fla., Richard E. Gerstein, State's Atty., Miami, Fla., for respondent-appellee.
Before BROWN, Chief Judge, and DYER and SIMPSON, Circuit Judges.
PER CURIAM:


1
The appeal is dismissed as frivolous.  See Local Rule 20.



*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I